In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-085 CR

____________________


DANIEL KEITH BROUSSARD, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the County Court at Law No. 3
Jefferson County, Texas

Trial Cause No. 235976




MEMORANDUM OPINION (1)
	On May 20, 2004, we notified the parties that the appeal would be dismissed for
want of prosecution unless arrangements were made for filing the record or the appellant
explained why he needed time for filing the record.  The appellant notified the trial court
clerk that the appellant did not desire to pursue the appeal.  It appears that the appellant
is not entitled to proceed without payment of costs.  Tex. R. App. P. 20.2.  There being
no satisfactory explanation for the failure to file the record, the appeal is dismissed for
want of prosecution.  Tex. R. App. P. 37.3(b).
	APPEAL DISMISSED.	
 
								PER CURIAM

Opinion Delivered July 8, 2004 
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.